PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Van Nigtevecht et al.
Application No. 15/445,571
Filed: 28 Feb 2017
For: COOLING MEMBER FOR A MOBILE ICE RINK

: NOTICE OF SUA SPONTE
: WITHDRAWAL OF THE 
: HOLDING OF ABANDONMENT
:
:
:


The instant application has been directed to the Office of Petitions in connection with the Notice of Abandonment mailed November 3, 2021.

The Notice of Abandonment mailed November 3, 2021 improperly indicated that the application was abandoned for failure to timely submit an appeal brief in furtherance of the Notice of Appeal filed  July 8, 2021. Pursuant to 37 CFR 41.37, an appeal brief must be filed within two months from the date of filing of the Notice of Appeal under 37 CFR 41.31. Submission of the appeal brief is subject to extensions of time pursuant to 37 CFR 41.37(e). As the maximum period of time for submission of the appeal brief has not expired, the Notice of Abandonment was prematurely mailed.

In view of the premature mailing of the Notice of Abandonment, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

Applicant is reminded that failure to submit a proper response in furtherance of the Notice of Appeal will result in the abandonment of the instant application.

This application is being directed to Group Art Unit 3763 to await applicant’s response in furtherance of the Notice of Appeal.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions